               Case 1:19-cv-02936-KBJ Document 20 Filed 07/17/20 Page 1 of 3




1                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
2
                                                     )
3
     CENTER FOR BIOLOGICAL DIVERSITY;                )
4    DEFENDERS OF WILDLIFE,                          )
                                                     )
5                     Plaintiffs,                    )
                                                     )
6            v.                                      )    No. 1:19-cv-02936-KBJ
                                                     )
7
     DAVID BERNHARDT, in his official capacity )
8    as Secretary of the United States Department of )
     the Interior, et al.,                           )
9                                                    )
                      Defendants,                    )
10                                                   )
11
     DEFENDANTS’ NOTICE OF PUBLICATION OF 90-DAY FINDING IN THE FEDERAL
12                               REGISTER

13          Defendants David Bernhardt, in his official capacity as Secretary of the United States
14   Department of the Interior , the United States Fish and Wildlife Service (“Service”), and Aurelia
15
     Skipwith, the Director of the Service, hereby notify the Court and all counsel of record that on
16
     July 16, 2020, the Service’s 90-day finding for the Dunes Sagebrush Lizard was published in the
17
     Federal Register. 85 Fed. Reg. 43,203 (July 16, 2020).
18

19   Dated: July 17, 2020

20                                                Respectfully Submitted,

21                                                JEAN E. WILLIAMS,
                                                  Deputy Assistant Attorney General
22
                                                  SETH M. BARSKY, Chief
23                                                MEREDITH L. FLAX, Assistant Section Chief

24                                                /s/ Shampa A. Panda
                                                  Shampa A. Panda,
25                                                Trial Attorney
                                                  United States Department of Justice
26
                                                  Environment & Natural Resources Division
27                                                Wildlife & Marine Resources Section

28
     Case 1:19-cv-02936-KBJ Document 20 Filed 07/17/20 Page 2 of 3




1                               Ben Franklin Station
                                P.O. Box 7611
2                               Washington, DC 20044-7611
                                Tel: (202) 305-0431
3
                                Fax: (202) 305-0275
4                               E-mail: shampa.panda@usdoj.gov

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               Case 1:19-cv-02936-KBJ Document 20 Filed 07/17/20 Page 3 of 3




1                                    CERTIFICATE OF SERVICE
2           I HEREBY CERTIFY that on July 17, 2020, I filed the foregoing document

3    electronically through the CM/ECF system, which caused all parties or counsel of record to be
4    served by electronic means, as more fully reflected on the Notice of Electronic Filing.
5

6
                                                          /s/ Shampa A. Panda
7                                                         Shampa A. Panda
                                                          U.S. Department of Justice
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
